department of the treasury ya internal_revenue_service p o box irs cincinnati oh number release date uil dear date tower id number contact person id number contact telephone number form you must file tax years this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 letter rev catalog number 47635z sincerely stephen a martin director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 a other than c redacted letter final adverse determination under sec_501 a other than c - no protest letter rev catalog number department of the treasury yi internal_revenue_service cincinnati oh legend b formation date c state d country f country g place of origin h dollars initial fee k dollars annual dues z dollars benefit x dollars benefit dear date date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code irc sec_501 we determined that you don’t qualify for exemption under sec_501 this letter explains the reasons for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you were incorporated on b under the law of the state of c for a social purpose the only activity in which you engage is providing death_benefits to your members to help with funeral costs the membership is open to anyone who is from g in f there is no age limit or medical_condition requirement all new members must pay a one-time initiation fee of h dollars and annual membership dues of k dollars any member can cancel participation in the club at any time with no refund the member’s survivors receive z dollars if he or she dies in d and x dollars if in f no benefits will be paid for infants who die aged four months or younger all of your income is from member dues and all of your disbursements are for death_benefits law sec_501 of the internal_revenue_code exempts from federal_income_tax clubs organized for pleasure recreation and other nonprofitable purposes substantially_all of the activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder sec_1_501_c_7_-1 provides that the exemption for organizations described in sec_501 applies only to clubs which are organized and operated exclusively for pleasure recreation and other nonprofitable purposes but does not apply to any club if any part of its net_earnings inures to the benefit of any private shareholder in general this exemption extends to social and recreation clubs which are supported solely by membership fees dues and assessments in revrul_63_190 1963_2_cb_212 a nonprofit organization not operated under the lodge_system which maintains a social_club for members and also provides sick and death_benefits for members and their beneficiaries does not qualify for exemption from federal_income_tax as a social_club under sec_501 a social_club is not organized exclusively for exempt purposes if it provides assistance in the form of services to its members such as the payment of sick and death_benefits in revrul_70_32 1970_1_cb_132 a flying club providing economical flying facilities for its members but having no organized social and recreation program does not qualify for exemption under sec_501 of the code the sole activity of the club involves the ownership operation and maintenance of the aircraft for use by the members there is little commingling among members for social or recreational purposes in order for a club to meet the requirements for exemption under sec_501 of the code there must be an established membership of individuals personal contacts and fellowship furthermore a commingling of members must play a material part in the activities of the organization in 23_tc_1017 affirmed 228_f2d_906 the court held that a social_club that expanded its activities to provide mutual assistance by paying death_benefits to the survivors of its members was not operated exclusively for pleasure recreation or other nonprofitable purposes because provision of assistance in the form of services to its members rather than social activities is not a nonprofitable purpose entities not so organized do not qualify for exemption under sec_501 application of law you do not qualify for exemption under sec_501 of the code because you are not organized exclusively for pleasure recreation or other nonprofitable activities as required in sec_1_501_c_7_-1 social and recreational purposes are conspicuously absent in your organization the only activity in which you engage is providing death_benefits to your members to help with funeral costs there are no personal contacts fellowship and commingling of the members for this reason you like the flying club of revrul_70_32 do not qualify for exemption under sec_501 as in revrul_63_190 and allied trades club inc v commissioner your provision of death_benefits for your members precludes exemption under sec_501 conclusion since you are not organized exclusively for social recreational and other nonprofit purposes as required by sec_1_501_c_7_-1 you do not qualify for exemption under sec_501 if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on letter rev catalog number 47628k your income_tax filing_requirements if you don't agree you have a right to protest if you don’t agree with our proposed adverse determination to do so send us a protest within days of the date of this letter you must include your name address employer_identification_number ein and a daytime phone number a statement of the facts law and arguments supporting your position a statement indicating whether you are requesting an appeals_office conference the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative the following declaration for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i have examined this request or this modification to the request including accompanying documents and to the best of my knowledge and belief the request or the modification contains all relevant facts relating to the request and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if they haven’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we'll review your protest statement and decide if you gave us a basis to reconsider our determination if so we’ll continue to process your case considering the information you provided if you haven’t given us a basis for reconsideration we’ll send your case to the appeals_office and notify you you can find more information in publication how to appeal an irs decision on tax-exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court later because the law requires that you use the irc administrative process first sec_7428 where to send your protest send your protest form_2848 if applicable and any supporting documents to the applicable address letter rev catalog number 47628k u s mail street address for delivery service internal_revenue_service eo determinations quality assurance mail stop p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street mail stop cincinnati oh you can also fax your protest and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that they received it you can get the forms and publications mentioned in this letter by visiting our website at www irs gov forms- pubs or by calling 800-tax-form if you have questions you can contact the person listed at the top of this letter contacting the taxpayer_advocate_service the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or if you’ve tried but haven’t been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit www taxpayeradvocate irs gov or call sincerely stephen a martin director exempt_organizations rulings and agreements letter rev catalog number 47628k
